DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a remote device” in claims 1, 13, and 20;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the remote device appears to be drawn to a smartphone or tablet, or known equivalents (paragraph [0135]).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, 11, 16-17, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claims without the term near. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over van Someren (US 2010/0100004 – provided by Applicant in the IDS) in view of Rothman (US 2006/0293608 – provided by Applicant in the IDS).

Regarding claim 1, van Someren teaches a system to reduce stress and promote sleep (see Title, Abstract) comprising: 
at least one remote device (4, Fig. 1, paragraph [0054]); 
at least one remote server (2, Fig. 1, paragraph [0054]); and 
at least one body sensor, wherein the at least one body sensor includes a heart rate sensor (see paragraph [0118]); 
wherein the at least one remote device is in network communication with the at least one remote server and the at least one body sensor (see paragraph [0118]); 
wherein the at least one remote device collects body sensor data from the at least one body sensor (see paragraph [0118]); 
wherein the at least one remote device is operable to analyze the body sensor data, thereby creating analyzed body sensor data (see Figs. 3a-3c which show an example of temperature being recorded, paragraph [0118] establishes that heart rate can be measured); 
wherein the analyzed body sensor data includes at least a resting heart rate and a heart rate variability (see paragraph [0118]); 
wherein the at least one remote device classifies a user into at least one group based on a user profile, the body sensor data, and/or user provided information (see at least Abstract); and
wherein the at least one remote server is operable to run at least one algorithm to promote sleep based on the user profile, the body sensor data, the analyzed body sensor data, and the user provided information (paragraph [0155]).
van Someren does not teach wherein the at least one remote device is operable to estimate sleep stages from the body sensor data and/or the analyzed body sensor data; 
wherein the at least one remote device stores a chronotype for a user.
Rothman teaches a device for predicting user sleep (Rothman, Title) wherein multiple body sensor sense different parameters, including heart rate (Rothman, paragraph [0040]) wherein the parameters are used to estimate sleep cycles (Rothman, paragraph [0066], Fig. 8). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren, with the remote device to be operable to estimate sleep stages from the body sensor data and/or the analyzed body sensor data and store a chronotype for a user, as taught by Rothman, in order to provide the user with greater control over their ideal sleep cycle based off of recorded information. 

Regarding claim 2, van Someren as modified teaches the system of claim 1, wherein the at least one body sensor further includes a movement sensor (van Someren, 41, Fig. 1b).

Regarding claim 3, van Someren as modified teaches the system of claim 1, further comprising at least one environmental sensor, wherein the at least one environmental sensor includes a temperature sensor (see van Someren, Abstract which notes sensing temperature).

Regarding claim 4, van Someren as modified teaches the system of claim 1, further comprising a sound generator (van Someren, 29, paragraph [0120]).

Regarding claim 6, van Someren as modified teaches the system of claim 1, wherein the at least one remote device is operable to classify at least one health state (van Someren paragraph [0118] is able to store and classify heart rate, which is a health state). 
Regarding claim 9, van Someren as modified teaches the system of claim 1, wherein the chronotype is determined by a body temperature sensor (Rothman, [0066], Fig. 8).

Regarding claim 10, van Someren as modified teaches the system of claim 1, wherein the at least one group relates to the chronotype (met through the combination with Rothman).

Regarding claim 11, van Someren as modified teaches the system of claim 1, wherein the at least one body sensor and the at least one remote device are in real-time two-way communication (van Someren, paragraph [0054].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Rothman, further in view of Kahn (US 2013/0234823 – provided by the Applicant in the IDS).

Regarding claim 5, van Someren as modified teaches the system of claim 1, but does not teach a home automation system, wherein the at least one remote device is operable to transmit commands to the home automation system to adjust environmental conditions. Kahn teaches a sleep system (Kahn, Title, Abstract) which can interface with a home automation system to adjust conditions (Kahn, paragraph [0019]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified, with the remote device transmit commands to a home automation system to adjust environmental conditions, as taught by Kahn, in order to provide the user with more control over their environment thereby allowing for a more optimized sleep environment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Rothman, further in view of MacNeice (US 2017/0017759 – provided by the Applicant in the IDS).

Regarding claim 7, van Someren as modified teaches the system of claim 1, but does not teach a camera on the at least one remote device is operable to scan a room and/or a sleeping environment, and 
wherein the at least one remote device is operable to provide feedback to a user and/or suggest at least one intervention or at least one change to the room and/or the sleeping environment to reduce stress and/or promote sleep.
MacNeice teaches a behavioral therapy system (MacNeice, Title, Abstract) which features a camera that can interface with the user’s remote device (MacNeice, paragraph [0031], claim 5), and can provide feedback to suggest interventions based on the camera’s recording (MacNeice, paragraph [0031], [0138]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified, with a camera which can suggest changes to the environment, as taught by MacNeice, in order to provide the user can note issues with their environment which they can address with a simple visual cue. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Rothman, further in view of Tamura (US 2015/0366328 – provided by the Applicant in the IDS). 

Regarding claim 8, van Someren as modified teaches the system of claim 1, but does not teach the at least one remote device is further operable to use an image of a user to estimate an age. Tamura teaches a face detection unit which can estimate age (Tamura, paragraph [0075]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified, with the remote device being able to use an image of the user to detect age, as taught by Tamura, in order to use the estimation to gain a further understanding of the biometric needs of the user based on their age profile. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Rothman, further in view of Hu (US 2011/0267196 – provided by the Applicant in the IDS).

Regarding claim 12, van Someren as modified teaches the system of claim 1, but does not teach that the at least one remote device is operable to schedule at least one event or task based on the chronotype. Hu teaches a sleep feedback system (Hu, Title) which can schedule wake-up times for the user and plan sleep schedules (Hu, paragraph [0030], [0032], cl. 16). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified, with the remote device being able to schedule events based on the chronotype, as taught by Hu, in order to provide the easily provide the user with schedules based on input information thereby providing greater usability to the user. 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over van Someren (US 2010/0100004 – provided by Applicant in the IDS) in view of Rothman (US 2006/0293608 – provided by Applicant in the IDS) and Franceschetti (US 2016/0310697).

Regarding claim 13, see the rejection of claim 1 as the limitations are the same. However, claim 1’s rejection does not address:
wherein the at least one intervention includes automatically adjusting a temperature of a sleeping surface using a mattress, a mattress pad, and/or a blanket.
Franceschetti teaches automatically adjusting the temperature of a mattress based on a biological signal from a user (Fransceschetti, claim 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified, with automatically adjusting the temperature of a mattress, as taught by Franceschetti, in order to provide the users greater comfortability. 

Regarding claim 14, see the rejection of claim 6 as the limitations are the same. 

Regarding claim 15, see the rejection of claim 3 as the limitations are the same. 

Regarding claim 16, see the rejection of claim 11 as the limitations are the same. 

Regarding claim 17, see the rejection of claim 4 as the limitations are the same. 

Regarding claim 20, see the rejection of claims 1 and 13 as the limitations are the same. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Rothman and Franceschetti, further in view of Ohana Lubelchick (US 2016/0249842).

Regarding claim 18, van Someren as modified teaches the system of claim 13, but does not teach at least one remote device is operable to recognize an emotion and/or classify at least one health state or condition based on a voice sample from a user.
Ohana Lubelchick teaches voice analysis including emotion detection. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified, with emotion detection from a voice sample, as taught by Ohana Lubelchick, in order to provide the users greater usability. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Rothman and Franceschetti, further in view of MacNeice (US 2017/0017759 – provided by the Applicant in the IDS).

Regarding claim 19, see the rejection of claim 7 as the limitations are the same. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763